         Case 2:16-cv-02105-JAR Document 577 Filed 08/04/20 Page 1 of 1
Appellate Case: 18-3133    Document: 010110386742       Date Filed: 08/04/2020          Page: 1
                   Supreme Court of the United States
                          Office of the Clerk
                      Washington, DC 20543-0001
                                                                   Scott S. Harris
                                                                   Clerk of the Court
                                                                   (202) 479-3011
                                     August 3, 2020


 Clerk
 United States Court of Appeals for the Tenth
 Circuit
 Byron White Courthouse
 1823 Stout Street
 Denver, CO 80257


       Re: Scott Schwab, Secretary of State of Kansas
           v. Steven Wayne Fish, et al.
           No. 20-109
           (Your No. 18-3133, 18-3134)


 Dear Clerk:

       The petition for a writ of certiorari in the above entitled case was filed on July
 28, 2020 and placed on the docket August 3, 2020 as No. 20-109.




                                         Sincerely,

                                         Scott S. Harris, Clerk

                                         by

                                         Nicholas D'Amico
                                         Case Analyst
